DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 26 and 28, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.

Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/07/2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with on 

The application has been amended as follows: 
26.	Method of manufacturing an electrode material according to claim 1method comprises
preparing the metal core of said electrode material according to a method selected from casting, molding, rolling, hot working
optionally depositing at least one intermediate layer 
depositing the cermet material on the metal core, or a last deposited layer of the at least one intermediate layer, said deposition being carried out by a method selected from the methods of spraying or powder metallurgy. 

Allowed Claims
Claims 1, 3-9, 16-29, and 32-34 are allowed. 

Reasons for Allowance
The prior art does not disclose nor render obvious all of the cumulative limitations of claim(s) 1 with special attention given to the limitation claiming the following:
Electrode material comprising at least a metal core and a cermet material…
said cermet material comprises at least as percentages by weight 65 to 69 % of a nickel ferrite oxide phase of composition NixFeyMzO4 with 0.70 < x < 0.85; 2.00 < y < 2.20; 0.00 < z < 0.10 and M being a metal selected from aluminum (Al), cobalt (Co), chromium (Cr), manganese (Mn), titanium (Ti), zirconium (Zr), tin (Sn), vanadium (V), niobium (Nb), tantalum (Ta) and hafnium (Hf) or being a combination of these metals, 
30 to 34 % of a metallic phase comprising at least one alloy of nickel and copper with 85% of Ni and 15% of Cu; and 
1 to 2% of a monoxide phase of composition Nix’Fe1-x’O with x' = 0.85.

The closest prior art is Ray et al (WO 01/31090 A1), Pawlek (“Inert Anodes: An Update”, Light Metals, 2002, pages 1126-1133), and Hanbing (“The Metal Phase Selection of 10NiO-NiFe2O4-Based Cermet Anodes for Aluminum Electrolysis”, Light Metals¸ 2014, pages 1321-1325). All three reference teach a nickel iron cermet (see e.g. abstract of Ray, abstract of Pawlek, and abstract of Hanbing). Furthermore, all three references teach a monoxide phase (see e.g. Table 2 of Ray, pages 1128-1129 of Pawlek, abstract of Hanbing). However, the monoxide phases are not Nix’Fe1-x’O with x' = 0.85. There is no teaching or motivation that would including 1-2% Nix’Fe1-x’O with x' = 0.85 obvious in view of the above references. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795